UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7034


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEIRON WAYNE BRYANT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:05-cr-00082-AWA-JEB-1)


Submitted:   November 20, 2012             Decided: November 26, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Keiron Wayne Bryant, Appellant Pro Se.   Darryl James Mitchell,
Assistant  United  States   Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Keiron Wayne Bryant appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion to reduce his

sentence     pursuant     to     Amendment          750    to    the    U.S.       Sentencing

Guidelines    Manual     (2010).            We    have    reviewed       the       record   and

conclude     the     district       court        properly       found    it     lacked      the

authority to reduce Bryant’s 120-month sentence, which was the

statutory mandatory minimum.                     See United States v. Munn, 595

F.3d 183, 187 (4th Cir. 2010) (“[A] defendant who was convicted

of   a    crack     offense     but    sentenced          pursuant      to     a    mandatory

statutory minimum sentence is ineligible for a reduction under

§ 3582(c)(2).”).        Accordingly, we affirm for the reasons stated

by the district court.              See United States v. Bryant, No. 2:05-

cr-00082-AWA-JEB-1 (E.D. Va. May 30, 2012).                             We dispense with

oral     argument     because       the     facts    and     legal      contentions         are

adequately    presented        in     the    materials      before       this       court   and

argument would not aid the decisional process.



                                                                                     AFFIRMED




                                              2